..


                                                                                                                                                                                                                                        ((O, 109 -()~

                                                                                                                                                                                                                                                                               . \':




                                                                                                                                                                                  .DEON                      D~VIS #                        lf,3 7 35~
                                                                                                                                                        POE·UN;SK·Y UNIT-·

                                                                                                                                                        ~~-71' .F..M 329 .~9P'f!f

                                                                                                                                                        LIVINGSTON T.EX'AS1~ 773'5::1.: ·




                        CLER'[( .ABEL -A~OS~.A

                        p .•.   o..    sox :r1:3oa
                                       .                      c.AP!ToL
                                                              '1:
                                                               ~·
                                                                       sT-ATION

                        APST~N ~EkAS 787~1




                                                   . ·,        . ' 2-'.
                                                                                ·--···.
                                                                                   ··~·,:..,:.          :?··~:     ·>   :~       .
                                                                                                                                              Clerk,
                                                                                                                                          ·!.-..: ~- -~.                     .·, ', .


                                                                    ;,, .· .: !'..                      ~     '< ,                            Please' find encleeed the fol:bwing·                                                                                         "

                        ::l:_~ga.;J.· · c;J091,l~_~n~s : . f~'l,'J.~I-9N, ,.;FOR MANDAMUS. AND C~URT OF CRIMINAL.

                        ·APPEALS .HABBAS
                                  .    .   .              i
                                                              JURISID~CT:tO,N
                                                              -.-. , ... :. H ~.:..: !;.t· .,    .. :       _.,
                                                                                                                    CODE . OF CRIMINA'L "PR"OCEDURE ART 4 .• 04
                                                                                                                   ..        .       ·:           ·-.   ~   .   :~                              :· . . ',,    .       ~-':' -~.:~       -

                        AS WELL AS ITS                        SUPPO~T.ItJ~ ~XHIBI'r                                                                         A AND                       ~. p'f;~AS·E                        F!t:E .THIS ON
                                                                          .                                  ,._
                                                                                                                        .                          '                                    '               ,:        •                           ~       !.
                        the           ~arne    court DOCKET
                                                     ··-·
                                                             .. IN TF:J·E·
                                                          -~·-'·
                                                                           ABOVE·,
                                                                     . . . . -r. •
                                                                                   CAUSE · .AS
                                                                                             ..
                                                                                                THE·~·-:_~~-~
                                                                                                       PEND:E,NG
                                                                                                              . . -·
                                                                                                                     :,HABE;A'S
                                                                                                                     . '·:.. \,
                                                          '
                        APPLICATION AND MOTION                                                                                                                                                                                          ~EEN~ILED
                                    .     '.· '> .. ·. ' .FOR VENUE
                                                                  .- ,- ALL OF WHICH HAVE                                                    1 •                .    .   '                  •      ~                        •       '             -        ' ' • ••




                        PRIOR FOR THIS COURT DOCKET IN T_HE ·.S~AME C~IM_l.:~~A'L "C'A!JSE, NUM:BE·R.

                        ·,Tfi~:NK          YOU FOR :'fOPR ASSISTANCE IN T.8l;S M~N~E~ .•
~   ..
         -
                 ···:
                                                                                                        SINCERELY,

                                                                                                    DEON DAVIS
             .   '
                                                                                                                        .;,     .. .,,;._




                 . ,.' · ... ·   ·~   ..
                                                               COURT OF CRIMINAL APPEALS
                                                                                                    ·,   .

                        ,•'
                                                                                                                    . ">.!'·=:
                                                                          A{JSTIN TEXAS                                                     !·.
                                                                                                                        '     ''
                                                                                                     \


  ·/                                                                                                                                                                              \.       ..-·-
 i               PETITIONER                      I Rc.lator
                 DEON A                "~DA V.I_S                                                            CAUSE No           I~ 8 5 \ 0~)                 D \
                                                                                                                                                                      '(>-

                 .VS
                  T-HE STATE. OF TEXAS··
                  RESPONDENT.


            ·~   .; .                                         PETITION: FOR MANDAMUS AND COURT ,OF CRH1INMt                                                                            \
                                                              '   ,APPEALS HABEAS. JURISD:I9TION
                                                                  CQDE OF CRIMI.NAr,.· PR0CEDURE r\RT 4._p:4.


                 +O           THE HONQRA~~E J:U:DG~ OF S.AID COURT:
I .                                                                                                                                                          I   '.
I.
                 .c_omes ·Now Deorl pavis                         .t~e    relator in the.- .abo,ve cause num.ber · a_n;p -


       -:        . wou;id             .:~.hci.\o( 'thi·s. ~ourt    ,f:he followf'n'g :.



                                                                                      I.

                                                                  PROCEDURAL HI~TORY

            ' -~s 'oF                 THE. DATE"
                                           ,. .. '
                                                   OF OCTC)BER·
                                                      !.' ·.. ,, ·. .
                                                                           3o, 20.i.s
                                                                            l•. i   . ·!   ' '
                                                                                                 t-he. c6ur"f"   dock~t     ' ' ·: ~
                                                                                                                                            is     1h r~'ce~pt
                                                                                               I~B 5 I 0\.l- .f)
                                                                         the above cause· no-...=.:.~,.,....,..---=--- this ,.                                           i·,j'
                                                                                                                                                                         '·· .,
                                                    ,...
                  coupt i~ in ·p~ceipt o-f the attacn-ed'' H'aBeas M)pli9ati.on .. in th~ abqve.

                  cause nu~ber ~SEE COQRTS DOCKET ~HEET IN TH~~ CAtiS~).

                                                                                           II.

                                                                SHO~J     OF CAUSE

                 ·:.The- rel~for Deon
                                 . ,. 'f'!
                                           Davis· moves· this court to EXECUTE ORDER OF
                                           .~·




                 .,M,ANDAMUS ppoN THE no3# .Judic.ial .District· court of Tarr~n-t. county

                  Texas                i~ t.~e a~ove caus~                number ,_and             Q~der· thi~:J'   court to·                          prp~~C,e
                                                                                                                                                                 ,.
                  trial court: reporter'S TRANSCRIPT 'sEE NOW ~f~;LKER 827 S. W.• ~S'l a·t

                  8;39" this Tr~~l court has a ministerial duty to act in·
                                                                        .           ..
                                                                           pro:vidfng                                                             ,.    •'




                  the Court Repor-ters
                               r· . . .. Transqript of the trial in the instant case.




                                                                         -1-
                                                                                                                                                                                                                                                                                      '·'



                                         , .  ,                       .v·




                                                                                                                                                                                                                                                                                                                        \ ..
           _ ."',/··                                    In the instant case (SEE EXHIBIT A) the relator Deon Davis·                                                                                                                                                                                                      \., t.
                                                                                                                                                                                                                                                                                                                           \·
           -_,,.
                !
          . I
                                                . had                         tr_~e~-                                 repe,atedly to obtain his .trial 'court_ tran_scripts,where
     .!

                                                        the trial court alleged that ~he relato'r Deon (oavi~-- h,aq: ent-~r:e.d

           •                 .             -- C!-' .. plea_ o-~ guilt and received a ~ year imprisonment term and the

      ;,~~'0rel_a·t~~--,~eon                                                                                                          Davis assert                             th~t       is not faCtual .of the trial. recor,a
                    ·.:'·-:.·                                                                                             ....
                                                        attorneys failure to execute a "BIGGERS TEST"· chall:eng'ing~, a
                                                                                                                                                                                                                                                                                                .,
                                                                                                                                                                                                                                                                                                     ._.. ;
                                                        video camera recording of the proximity of tlie Dollar Store t·h'at.' ·                                                                                                                                                                               _.




                                                        wa:s alleged                                                            !-O           have be·en Robbed by the                                    -~e~ia·tor             ·where this video                                                                                ......   '



                    /'\\ . · r'ec_ot:ding did riot reveal                                                                                                            h·r~ iden-tity: bUt instead another perso'n                                                                            1
                                                                                                                                                                                                                                                                                                                                  ..   ;

                               •'\
                                                        during the conflict of interest with his attorney the-relator
•.(

                                                        De.on- Da-~i's made ·a racial slurr towarc1 his attorney ~alling him·
                                                                                                      ,.,. .
                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                             ··.·
                                                    quote"A~~~~~                                                              :'T-RASH             SHIT".           what -f·ollow4d 'next was' judge                                            .R~bb- cata,ia'ri()                                      .    -~    ;
                                                                                                                                                                                                                   : .     . ~·· .:·~- .-F ·re                                        the,_ )-~-d~-~                                Rob,!;>   c~·t'a:l kano                     ·where he was -then                      ~entenced                       to.'
                                        "-.___                            -                                           .                   ~

                                                ) ~- year~~.l fo;- wh~t _h~ the re~a;to~ Deon- Davis thought w·as for.                                                                                                                                                  t,>_,,_-;·;.
                                                    '                                           •                '.           j, ·}                   •                              •    •                                               1,,   ,,·,        .                         ...

                                                                                                                                                                                                                                                                                                         c

                                          .
                                           ;,.contempt of. court
                                                             I
                                                                 i'n ,the i-nstant: case. riurlng, the sentencing the                                                                                                                                                                                !        .


                     •       .•'                                                                                                          I                              .    ,..•


                                                    ·Judge Robb. Catciqano ordet:ed the CoQr·t. Repo'Jter to "ST_RIKE" the
                                                                    -                                                                                                                                                            '
                                                    ~~qord.~b~.rel~tor                                                                               Deon Davis while                                ~n   appeal                 tti~d ~o               e~plain

                                                        t-hi.s for adequat_e grol:lnds to raise ·u.pori his app~al,.w]:1~n he

                                                    wrote his Appea 1 Attorney _..;;B..;. A;.;;R.. ;R..;. Y;;;..__ _...;........__'A;..;...;.;.L.;;.F...;;O..;.R.;.;;D;;-_-4 ~~a:Fry A1 f or.d
                                                                                                                                      '
                                                        !::'~fused                                   to raise anr ·grounds upon appeal of this                                                                                       ,na~,.ure                  but'   5.~:-::~~ :;(i

      ~                  .
                                                        instead filed an ANDERS BRtEF IN                                                                                                       TH~    JNSTANT CASE ON APPEAL
            \




                    .\
                    •,
                                                                                           t.
                                                        IN               THEj: /1 nd                                                  c.ot.H\\ PF APPEl\\':>
                                   \     ,''   ..

                                                                                                                                                                                          -2-- ,,
                                                                                                               ..    ~-.    t .    '..       ....;,..< • ' ••.   ~.




                                                                                                             Deon·: Davis could nc;>t adequately prepare his

                                                                                                             brief'absent of his Court Reporters.tr~nscript

           ~h·ere                                the material facts of ho.w the relatore Deon D'avis ob.tained
                                                                                                                                                                                                                                               ..   .                         •'


           hl,~ sentence and the amount of time of that sentence an.d ·that
                                                                                                                                                                                                                                                                    3


           f~ct that the relator Deon Davis never entered ~~guilty plea

          during sentenc'ing was material facts in the record see now

                 A trial court's denial on discovery issue's remedied by                                                                                                                                                                                                                              Manda~us

          . Able s·up·•. vMoye ,898                                                                                         s ~w. 2d _766., 771-72 ( Tex                                                                  1.~95.); In                                                re Hinter long

          109                          s .. w.3d 611 633 (Tex.App.-Fort Worth 2oo3,o''rig.proceeding)
                                                                                                     .                                                                                                                                     '
           (holding                                                    mand~m~s                                     relief available to compel . production ¢f info
  .   ···, ..
      •
             ,.
          • t,
                 ·~   .
                      :
                                                           .


:···~.y:·;.>,:~f~fo~~~'fioh b~c~'use denial. of discover¥:~· pr·eve~t'ed petitfon.er from
 ;:'"·.~~ta~ti~;~~~i'f~!g 4.:',p1i~m). ~adi relator·· D~on :oa.\1:.~~~;~ received                                                                                                                                                                                                                t·he ·'
      ' d'                        ..             !;._ .: .....:.~:           ·:~l            ·:. ·:~~.-;."'"'·,: • >' ·.~u~•'".;: ._; '.:_..1-':.-{~: .• ~            i   . . .,!   .   dJi-f'1~··rt,f..,,   ,
          csn1r-t· ~Report.'ers'.transcr..ipt:;
                      , ,        .   : ..•
                                                fn-"t-93~-l'
                                                        . .
                                                             i'ri's. t·c:rn:.t: case '··· he...-.·: ..could
                                                                                                      ·•
                                                                                                            hav.e                                                                                                               ~,;-··,...;.,,          ~··..t                        1~                                               ·.. ·.

           pre.se·n·t~·~·:.t~.i·~, ~Q.~f~·~,: '",lit~.                                                                                                                ina't:et;ial fact·s '(from ·~t~e.'~~e·~:·~;~·; whfch:
                              .                      .' ')··::. i            :~~.~·:   '-'   ·;                -~ ·~·
                                                                                                                    ..     •.\ ,     •                     . .,                                  •               .;.   ......                            .•       ':'              ••. ' . . ;    :           •

          wi 11 rev.ea:l'·:
                  ••
                            that
                            , ...
                                  he
                                   ; '";
                                         never
                                         '. or :·
                                                  entere.d
                                                     '
                                                           a :plea .of• Gu,il:t
                                                                             .
                                                                                an'd
                                                                                • :;
                                                                                                                                                                                                                                                                                            nev··~r


           re~eived· :a ~ent~nce ~f                                                                                                                  25 years
                                                                                                                                                     ~
                                                                                                                                                                                                 but'~i:nstead-"red~i:~~d                                                                   ·-·
                                                                                                                                                                                                                                                                                           -a. 14 year
                                                                                                                                                                                                                                                                                                        ~.-
                                  ·~    :    J •• :                r..' -·                                                                          ........
           sentence 'during ·a· pret'rial hec:fring·: for::;"c.ontempt bf c.our,.t::                                                                                                                                                                                                                  ~)ler·~
                          •                 .·         I·                       ;            ·1                     · ,.             ..                                                                                                                                            .. ,,,

           i~ st~uctu'~':"llerrcir and                                                                                                                     Recusal the judge Robb                                                                       C,~i~~~~o                                 gid .
           use derqgatory language "NIGGER" toward the                                                                                                                                                                            -r.eTa~t:q,r·:.m.'¥.o.n                                             pav1:s'
                                   .   -~              '       ~   I   'r .~..-.J                                                        •           ~··                                                                                                ••   ~·~. '.\~~~.~i~~;~~~'·' •.                   .
          and impos·ed a 14·.-·year imprisonment term                                                                                                                                                            wh'icb~·~w.a.if! ~l·at.er.                                                           illegaly

          ~1 te,rd                                    by                 th~ Isame trial court ~nder .a f~l:~:e~. jj~'~g~~-.m~:~·t)rt1'e                                                                                                                                                                 fa·ct"':.
          . that, the                                                  ··c~~~.t of Appeals in the in~tant 'c·~S'~.::!!~~h~b.~:~~;, ·t:her
                                                                                                                                                                                                                                                              r             , •·            ;,:,,:


          Ande,rs brief. fi.I"ed .by appellate counse·i                                                                                                                                                          B~;-ry· A'iffio'i'd>w!Hle
          'failin·g to~ t?ro.vi=de th·e··relator Deon .Davi~ with'''a-· record·of the

           tri~l transcript violate~ the law see e~hibit ~ ari~ this law
                                                                                                                                                                                                                                                                        .   :_.,                                                   /

                                                                                                                                                                                                                                                                                                                                  "f


                                                                                                                                                                                                                                                                                                                                       /·
                                                                                                                                                                                                                                                                                                                                       .'

                                                                                                                                                                                                                                                                                                                     /             '1,,.:. .. ·

                                                                                                                                                                      -3-
                                                                                                                                                                                                                                                                                                                         ~'   .
                                                   t·   ....           .l
                                  /'
                              /




                                                                                                                               I
                                                                                                                                   '

                                             Kelly.v State                  No~o6-12-00141-CR,2013                 (holding that the court
                                              .                                                      .    .             ,!
                                             ~f    Appeals erred by deciding the                              ~nders   a~peal-without              ensuring

                                             that· sylvester Kelly had adequate opportunity to obtian the

                                             appellate Record and prepare pro se brief.In addition where the
                                             is_sue ''s of the court reporters records are in controversey as

                                             to the r'elator Deon Davis contest th~t he did not enter a ple!!

                                             .of   gu~lt        -.:r'l.ot;'· receive a sentence of 25 years as asserted by the·
                                             trial ,cq1.1rt in the instant case,this Court has jurisdiction of
                                                                       I                ..
                                             mandamus to compel! the 3i Judicial .District Court of Tarrarit
                                                                       I
                                             ~6unty            Texas        in the instant case to provide                             t~e   Record or
                                   . -~.,.                                                                                              ,\          ')   _.
                                             otder the relators Deon Davis Habeas Relief of NEW TRIAL under

                                             the HABEAS CORPUS APPLICATION that is currently pending on thi:s

                                             cou~ts.Docket                  in   the.~nstant         case see Appellate Procedure Rule

                                             34.6 .(f) (1) and (2).




                                                                                                 . III.

                                                                                      REQUESTED RELIEF



                                             Wherefore            Pr~msies        considered in light of CRIMINAL CODE OF

                                             PROCEDURE ar~ 4;?4 the relator Deon Davis prays that this court
                                                                                                                        7;..
                                             grant relief of ih~ following:(A) order MANDAMU~ compelling the

                                             Judicial District Court fTarrant County Texas in the in~tant cas

                                             to provide the Court Reporters Transcript.Rec6fd:p~t~uant to

                                             Appellate P:r;~:~dure Rule 34.6 (f) (1) ot;:' be ~u,bject to ~ew trial                                        _,.
·.\   .\

                                             in the instant case and in light of this court review of Habeas
      ·"'       )
            ';'·.·
                                             Application on docket in the instarit case·.
                     t   ,'
                                             EXECUTED ON THEJo DAY OF
                                                                                        _,,..·



                                                                                                     - ~-
                                                             UNSWORN DECLARATION
                           CIVIL    P~ACTICE          AND REMEDI*S CODE SECTrON 132.000-132.003
                                                                                                                                                  .   '

                           I DEON DAVIS      #j83/ 3 S Q                 the relator in the             ~etition     for
                                                .,.
                           Mandamus and COURT OF CRIMINAL APPEALS .HABEAS JURISDICTION CODE-·
                           OF CRIMINAL PROCEDURE ART 4.04 d6 hereby swear under penalty of
                           ·perjury that t:he           follwoin·g~   aneW   fo~r~ego.i:ng:    legal document and its
                           exh''ibits A .AND          B~EVIDENC:E;r·IN.SUEPORT''THEREfJF          ARE TRUE AND CORRECT
                                                                        ..   -            [,        .   .

                           duly    e.~ecuted.    in the same on this the.3Q_DAY                  0~ Otivh                          :~l::,\t:~:''f5. :_;.~· ._.,,,_,~l§;..,- ..·
                                                         ·.;·~_.,/'       -



                                                                                                              ··\~   .J   '~_.                                       ·-.
                         l:       .
                                                                                   COURT OF GRIM~NAL APPEALS
                 .   I                                                             .....     -·
                                                                                   .• •:?-               .-
                                                                                           ·-~,.-        AUSTIN. TEXAS


                                                                                                                                               ·.:: -~·£.,;.   ·,~


                                                 INRE:RE~A~OR                    DEON DAYI~                                            CAUSE   NO; -------


                                                                                                                          MANDAMUS



                                                 WE•·:                CO.M~AND AND HEREBY ORDER':



~~·   ..
                                                 THE 3~d ~UDICIAL DISTRICT COURT OF TARRANT COUNTY TEXAS IN THE··

                                                 ABOVE ·cAUSE. . T.O PROVIDE THE COURT REPORTERS TRANSCRIPT. IN

                                                 COMPLIANCE WITH APPELLATE RULE- 34.6 (f)                                              1 or be subject to

                                                 RELATORS GRANT                    OF RELIEF UNDER ITS CLAUSE.

                                                _,.-··                                              •,   -~-



                                                 ~~ECUTED                     ON THIS THE                        DAY OF
                                                                                                                                 -------

                                                                                                                                       -----------------------
                                                                                                                                       JUDGE PRESIDING




 \


 •. ;~ '
       .....
      .. ·:,,'
            .
           ·~




                              '       .\
                                           .\                                                                                                  ''•
                                                                   Ex Hrsrr ·
                                           Law Office Of
                                                                   .                   A
                             Barry J. Alford, P.C.
                                         1319 Ballinger Street
                                      Fort Worth, Texas 76102
                                     Telephone (817) 335-5229
                                      Facsimile (817) 335-4944
                                   E-mail barryalford@onebox.com


                                                                                      Barry J. Alford

September 9, 2013

Mr. Deon A. Davis
TDC #1837352         I
3872 F.M. 350 SouthI
Polunsky Unit
Livingston, Tx 77351

Dear Mr. Davis:

           In response to your recent letter, I am not in possession of the Reporter's Record or ·
the Clerk's record. Those documents are the p.roperty of and in the possession of the Tarrant
County District Clerk's Office. If you wish to obtain a copy of those records, you will need to
contact that office at:

                                             Tarrant County District Clerk's Office
                                             Appellate Division
                                             401 W. Belknap Street
                                             Fort Worth, Texas 76196

          If you have any other questions, please feel free to contact my office.




BJA\
                                                                                                     '"



of appeal.     Davis's court-appointed appellate counsel has filed a motion to

withdraw and a brief in support 'Of that motion. In counsel's brief, he certifies that

in his professional opinion, the appeal is frivolous. Counsel's brief and motion

meet the requirements· of Anders v. California, 386 U.S. 738, 87( S. Ct. 1396

(1967), by presenting a professional evaluation of the record and demonstrating

why there are no arguable grounds for appeal.                      See Stafford v. State, 813

S.W ..2d 503.,. i511· (Tex. Grim .. App.   1991~);,       Mays v. Stat9:, 904 S.W:.2d 920; 922-
                I                                .                -    ~




23 (Tex. App.-Fort Worth 1995, no pet.). We gave Davis an opportunity to file a

prose response, and Davis filed a prose response to the Anders brief, as well as

a reply, raising multiple points. 2 By two different letters, the State acknowledges

having received counsel's brief as well as Davis's response and reply. In these

letters, the State informs us that it will not file its own response. ·

        Once an appellant's court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we

are obligated to undertake an independent examination of the record to see if

there is any arguable ground- that may          b~        raised· on the - appellant's behalf. See
                                                      .

                I
 Stafford, 813 S.W.2d at 511; Mays, 904 S.W.2d at 923. Only then may we grant


        2
        1n his initial response, Davis argues that he received ineffective
 assistance of counsel, that the evidence is insufficient to support his conviction,
 that he was entitled to a mandatory stenographic recording of his plea hearing,
 and that he should have been allowed to withdraw his plea. In his reply, Davis
 asks this court to hold the State in contempt of court because it chose not to file a ·.
 response in this case. Our review of the brief, filings, and record included, but
 was ·not limited to, -these matters.


                                                 2
!   <
             •




                 . counsel's motion to withdraw.    See Penson v. Ohio, 488 U.S. 75, 82-83, 109
S. Ct. 346, 351 (1988).

                        We have carefully reviewed ·the record, Davis's prose filfngs, and the brief .

                  filed by Davis's counsel.     We .agree with counsel that this appeal is wholly

                  frivolous and without merit; we find nothing in the record that arguably might

                  support any ~ppeal:      See Bledsoe v. State, .178 S.W.3d 824, 827 (Tex. Crim.
                                I

                  f\pp. 200q); $ee. alse Garner v:: St9.te/r300 ·$~W(3d · 76G.; 767 (Tex. Crim. App.

                  2009). · Accor dingly, we grant the motion to withdraw and affirm the trial court's .
                                1

                  judgment.




                                                                     BILL MEIER
                                                                     JUSTICE

                  PANEL: MCCOY, MEIER, and GABRIEL, JJ.

                  DO NOT PUBLISH
        ".        Tex. R. App. P. 47.2(b)

                  DELIVERED:! JuneS, 2014

                                                          I   . '
                                                                            ...
                                                                            .




                                                                3
02-13-00053-CR
June 5, 2014
Page 2



                           Respectfully yours,

                           DEBRA SPISAK, CLERK

                           !J.Jh~

                 ~   ...